PER CURIAM.
We affirm C.S.B.’s adjudication of delinquency. We remand this case, however, to strike the requirement in the amended disposition that C.S.B. obtain a general education development credential, i.e., a GED, during the one-year term of probation. C.S.B. is fourteen years old, this condition was not orally pronounced, and the issue has been preserved for review on appeal by a motion to correct disposition error pursuant to Florida Rule of Juvenile Procedure 8.135(b)(2).
Remanded with instructions.
NORTHCUTT, C.J., and ALTENBERND and VILLANTI, JJ., Concur.